Order entered April 14, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00530-CR

                                ALBERT AYALA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F-1142504-L

                                           ORDER
       The State’s April 10, 2015 motion to extend the time for filing a brief is GRANTED.

The State’s brief, received on April 10, 2015, is ORDERED filed as of the date of this order.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE